DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant's arguments filed 10/19/2021 have been fully considered but they are not persuasive.
Carbone substantially discloses Applicant’s claimed burner for a household appliance except that it discloses a different gas nozzle. Longworth and MacDonald, Jr. teach the claimed “gas nozzle” for a burner apparatus. It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to modify Carbone’s gas nozzle to instead comprise the gas nozzle taught and/or suggested by Longworth and MacDonald, Jr., since Carbone, Longworth and MacDonald, Jr. all teach gas nozzles for a burner, it would have been obvious to one skilled in the art to substitute one gas nozzle for the other to achieve the predictable result of supplying said burner with a fuel/air mixture for combustion purposes. Applicant’s attempts to characterize the equivalency of various elements of Carbone and Longworth is not persuasive. Longworth is not relied upon to teach the equivalency of the features being argued by Applicant, Longworth is being relied upon for teaching the claimed “gas nozzle” for the burner as discussed in the previous office action and in this office action below. 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and 
Claims 11-27, 30-31 and 33 is/are rejected under 35 U.S.C. 103 as being unpatentable over Carbone (US 2005/0250065 A1) in view of Longworth (US 4,137,905) and MacDonald, Jr. (US 4,332,547).
Regarding Claims 11-27 and 30, Carbone discloses a household appliance (see ¶ 0003), comprising a gas burner (100), said gas burner comprising a burner housing (see 102/104/106) having a mixing chamber (116) for mixing fuel gas with primary air, a gas nozzle (112) accommodated in the burner housing and configured to inject the fuel gas into the mixing chamber, and an annular first primary air inlet provided between the gas nozzle and the mixing chamber for drawing in the primary air (see at least Fig. 2A), constructed in the form of a gas stove (see ¶ 0003; a gas stove is a cooking appliance having one or more burners); wherein the gas nozzle is configured rotationally symmetrical to a central axis of the gas burner (see again at least Fig. 2A); wherein the burner housing includes a lower burner part (130) which houses the mixing chamber, and a nozzle holder (108) which is connected to the lower burner part and accommodates the gas nozzle; further comprising: a cooktop, wherein a part of the burner housing is on the cooktop (see ¶¶ 0001-0003).

    PNG
    media_image1.png
    583
    2005
    media_image1.png
    Greyscale

However, Carbone does not disclose said gas nozzle having a second primary air inlet which is guided through the nozzle for drawing in the primary air, said second primary air inlet being configured in a direction of flow of the primary air through the second primary air inlet to taper at least once and to widen out again, said gas nozzle having an annular fuel gas outlet opening which opens directly into the second primary air inlet; wherein the fuel gas outlet opening breaks through an outer wall of the second primary air inlet; wherein the gas nozzle has an annular fuel gas distribution channel configured to taper in a direction of the fuel gas outlet opening; wherein the second primary air inlet includes an inlet section tapering conically in the direction of flow of the primary air, an outlet section widening out conically in the direction of flow of the primary air and facing towards the mixing chamber, and a cylindrical intermediate section arranged between the inlet section and the outlet section and immediately before the outlet section, the outlet section opening directly into the annular first primary air inlet; wherein the fuel gas outlet opening opens into the second primary air inlet between the intermediate section and the outlet section and immediately before the outlet section; said second primary air inlet being configured rotationally symmetrical to the central axis.
Nevertheless, Longworth teaches a gas nozzle having a second primary air inlet (see 9) which is guided through the nozzle for drawing in the primary air, said second primary air inlet (see again 9) being configured in a direction of flow of the primary air through the second primary air inlet to taper at least once (see 3 and 9) and to widen out again (see 2 and 4), said gas nozzle having a fuel gas outlet opening (see 12) which opens directly into the second primary air inlet; wherein the fuel gas outlet opening breaks through an outer wall (see 5) of the second primary air inlet; wherein the second primary air inlet includes an inlet section tapering conically in the direction of flow of the primary air (see again 3 and 9), an outlet section widening out conically in the direction of flow of the primary air (see again 2 and 4) and facing towards a mixing chamber (see 43 and 70, in the embodiments of Figs. 5 and 14 respectively), and a cylindrical intermediate section (see 5) arranged between the inlet section (3) and the outlet section (2) and immediately before the outlet section, the outlet section opening directly into the annular first primary air inlet (see 46, Fig. 5; see also the first primary air inlet flow arrows in Fig. 14); said second primary air inlet being configured rotationally symmetrical to the central axis (see Figs. 1, 5 and 14).

    PNG
    media_image2.png
    324
    1127
    media_image2.png
    Greyscale

It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to modify Carbone wherein said gas nozzle has a second primary air 
Carbone in view of Longworth does not disclose wherein said annular fuel gas distribution channel is configured to taper in a direction of the fuel gas outlet opening; wherein said fuel gas outlet opening comprises an annular fuel gas outlet opening; wherein the fuel gas outlet opening opens into the second primary air inlet between the intermediate section and the outlet section and immediately before the outlet section.
Nonetheless, MacDonald, Jr. teaches a gas nozzle similar to that taught by Longworth wherein an annular fuel gas distribution channel (see 36) is configured to taper in a direction of the fuel gas outlet opening (see Gp); wherein said fuel gas outlet opening comprises an annular fuel gas outlet opening (Gp); wherein the fuel gas outlet opening opens into a primary air inlet between an intermediate section (see 34) and the outlet section (see 12, 62) and immediately before the outlet section.

    PNG
    media_image3.png
    593
    1297
    media_image3.png
    Greyscale

It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to further modify Carbone in view of Longworth wherein said annular fuel gas distribution channel is configured to taper in a direction of the fuel gas outlet opening; wherein said fuel gas outlet opening comprises an annular fuel gas outlet opening; wherein the fuel gas outlet opening opens into the second primary air inlet between the intermediate section and the outlet section and immediately before the outlet section as taught and/or suggested by MacDonald, Jr., since both Longworth and MacDonald, Jr. teach similar gas nozzles and making such a further modification would simply reposition and replace 
Regarding Claims 31 and 33, Carbone discloses a household appliance comprising: a cooktop (132); a gas burner (100) having a burner housing (se 104) at least partially disposed on the cooktop, wherein the burner housing includes: a lower burner part (see 102/106) having a mixing chamber (116) for mixing fuel gas with primary air, and a gas distribution chamber (120) configured to distribute a primary air/fuel gas mixture formed in the mixing chamber to a plurality of gas outlet openings (128) of the gas burner; a nozzle holder (108) below the cooktop; a gas nozzle (112) supported by the nozzle holder, the gas nozzle configured to inject the fuel gas into the mixing chamber for mixing the fuel gas with the primary air; and an annular first primary air inlet provided between the gas nozzle and the mixing chamber for drawing in the primary air (i.e. the annular air inlet provided between the gas nozzle 112 and the inlet to the mixing chamber 116 for drawing in the primary air), and a fuel gas channel (see 110) for supplying the fuel gas to the gas nozzle.
Carbone does not disclose wherein the gas nozzle includes: a second primary air inlet extending through a body of the gas nozzle for drawing in the primary air, said second primary air inlet being configured in a direction of flow of the primary air through the second primary air inlet to taper at least once and to widen out again, an annular fuel gas outlet opening which opens directly into the second primary air inlet, and an annular fuel gas distribution channel in communication with the annular fuel gas outlet opening, the annular fuel gas distribution channel configured to taper in a direction of the fuel gas outlet opening; and wherein the 
Longworth teaches a burner with a gas nozzle wherein the gas nozzle includes: a second primary air inlet extending through a body of the gas nozzle for drawing in the primary air (see reference numerals 4, 5 and 9 in Fig. 1), said second primary air inlet being configured in a direction of flow of the primary air through the second primary air inlet to taper at least once (see 3/9) and to widen out again (see 2/4), a fuel gas outlet opening which opens directly into the second primary air inlet (see grooves/channels 12 which open directly into the second primary air inlet), and an annular fuel gas distribution channel (defined by element 6, the gas supplied to said annular fuel gas distribution channel via gas supply pipe 14) in communication with the fuel gas outlet opening, the annular fuel gas distribution channel configured to taper in a direction of the fuel gas outlet opening (see the embodiment of Fig. 7 which teaches an annular fuel gas distribution channel 55 which tapers, see 59, in a direction of a fuel gas outlet opening 61; similarly the embodiment of Fig. 11 teaches an annular fuel gas distribution channel 58 which tapers in a direction of a fuel gas outlet opening 61); and wherein the nozzle holder includes: a drawing-in section (3, Fig. 1) tapering in the direction of flow of the primary air, a supply section (see 5/13, Fig. 1) in communication with the second primary air inlet of the gas nozzle, the supply section connecting the drawing-in section to the second primary air inlet 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to modify Carbone wherein the gas nozzle includes: a second primary air inlet extending through a body of the gas nozzle for drawing in the primary air, said second primary air inlet being configured in a direction of flow of the primary air through the second primary air inlet to taper at least once and to widen out again, a fuel gas outlet opening which opens directly into the second primary air inlet, and an annular fuel gas distribution channel in communication with the fuel gas outlet opening, the annular fuel gas distribution channel configured to taper in a direction of the fuel gas outlet opening; and wherein the nozzle holder includes: a drawing-in section tapering in the direction of flow of the primary air, a supply section in communication with the second primary air inlet of the gas nozzle, the supply section connecting the drawing-in section to the second primary air inlet of the gas nozzle, the fuel gas channel of the nozzle holder being in communication with the annular fuel gas distribution channel of the gas nozzle; wherein the supply section is a cylindrical supply section as taught and/or suggested by Longworth, since both Carbone and Longworth teach a gas nozzle for a burner, it would have been obvious to one skilled in the art to substitute one gas nozzle for the other to achieve the predictable result of supplying said burner with a fuel/air mixture for combustion purposes. 
Carbone in view of Longworth does not disclose an annular fuel gas outlet opening which opens directly into the second primary air inlet, and an annular fuel gas distribution channel in communication with the annular fuel gas outlet opening.
MacDonald, Jr. teaches a gas nozzle similar to that taught by Longworth wherein an annular fuel gas outlet opening (see Gp) which opens directly into the second primary air inlet (see air flow arrows in Figs. 1 & 3), and an annular fuel gas distribution channel (36) in communication with the annular fuel gas outlet opening (see Gp).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to further modify Carbone in view of Longworth to comprise an annular fuel gas outlet opening which opens directly into the second primary air inlet, and an annular fuel gas distribution channel in communication with the annular fuel gas outlet opening as taught and/or suggested by MacDonald, Jr., since both Longworth and MacDonald, Jr. teach similar gas nozzles and making such a further modification would simply replace the plurality of discrete fuel injection ports taught by Longworth with the annular fuel gas outlet opening taught by MacDonald, Jr. in order to achieve the predictable result of supplying fuel to said gas nozzle in a more uniform pattern.
Allowable Subject Matter
Claim 32 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure because the references are either in the same field of endeavor or are reasonably pertinent to the particular problem with which the applicant was concerned.  Please see form PTO-892 (Notice of References Cited) attached to, or included with, this Office Action. For example:

    PNG
    media_image4.png
    605
    856
    media_image4.png
    Greyscale


    PNG
    media_image5.png
    562
    645
    media_image5.png
    Greyscale


    PNG
    media_image6.png
    630
    532
    media_image6.png
    Greyscale

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JORGE A PEREIRO whose telephone number is (571)270-3932 and whose fax number is (571) 270-4932.  The examiner can normally be reached on M-F 9:00 - 5:00 EST.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JORGE A PEREIRO/             Primary Examiner, Art Unit 3799